                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF ARKANSAS
                              JONESBORO DIVISION

TERRY COOPER,                                   )
Plaintiff                                       )
                                                )
vs.                                             )   Civil Action No. 3:19-cv-00032 JTK
                                                )
ANDREW SAUL, Commissioner,                      )
Social Security Administration,                 )
Defendant                                       )

                                            ORDER

       Before the Court is the Defendant’s Unopposed Motion To Reverse and Remand (Doc. No.

12) to the Commissioner ("Defendant") for further administrative proceedings. Upon examination

of the merits of this case, it is hereby ORDERED that this Motion be granted and this case be

reversed and remanded to the Commissioner for further administrative action pursuant to sentence

four of section 205(g) of the Social Security Act, 42 U.S.C.§405(g).

       SO ORDERED this 23rd day of July, 2019.




                                                     ___________________________________
                                                     UNITED STATES MAGISTRATE JUDGE
